United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3926
                                  ___________

Mary Ruth Hartman,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Jon Juenger; County of Mower,          *
Minnesota,                             * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: December 13, 2007
                               Filed: December 18, 2007
                                ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Mary Ruth Hartman appeals the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 lawsuit. Having carefully considered Hartman’s
arguments and conducted de novo review of the record, see Williams v. City of Carl
Junction, Mo., 480 F.3d 871, 873 (8th Cir. 2007), we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Missouri.